Citation Nr: 0919363	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  The Veteran originally 
filed his claim at the Wichita, Kansas RO, but the claims 
file was transferred to the Sioux Falls RO at the Veteran's 
request.

The Board notes that the Veteran submitted additional 
evidence consisting of a copy of Army Regulation No. 40-7, 
dated October 15, 1993, which identifies military 
occupational specialties 05G (Signal Security Specialist) and 
05H (Morse Interceptor) as occupations involving routine 
exposure to hazardous noise.  No waiver was received in 
connection with such evidence.  When the Board receives 
pertinent evidence that was not initially considered by the 
agency of original jurisdiction (AOJ), the evidence must be 
referred to the AOJ for review unless such review is waived.  
38 C.F.R. §§ 20.800, 20.1304(c) (2008).  However, evidence is 
not pertinent if it has no bearing on the issues on appeal.  
38 C.F.R. § 20.1304(c).  Here, the additional evidence 
purports to establish hazardous noise exposure, which is 
duplicative of the Veteran's statements that he was exposed 
to hazardous noise during service while training and working 
as a Morse code intercept operator, as discussed infra.  The 
Board finds that the additional evidence has no bearing on 
the appellate issues because it is duplicative of the 
evidence already considered by the AOJ.  Therefore, the Board 
may proceed with a  decision without prejudice to the 
Veteran.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Bilateral hearing loss was not present in service, or 
manifested within one year of the Veteran's discharge from 
service; and it is not shown to be causally or etiologically 
related to any disease, injury, or incident in service.

3.  Tinnitus was not present in service and is not shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board notes that proper VCAA notice previously required 
that the claimant also be requested to provide any evidence 
in his or her possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  
However, for claims pending on or after May 30, 2008, such as 
this case, 38 C.F.R. § 3.159 has been amended to eliminate 
such requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the AOJ.  
Pelegrini, 18 Vet. App. at 119-20.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA in accordance with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO sent two 
letters to the Veteran before its initial unfavorable 
decision was issued in July 2006.  Specifically, a March 2006 
letter informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman.  In addition, an 
April 2006 letter advised the Veteran of the evidence and 
information necessary to substantiate his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, as well as his and VA's respective 
responsibilities in obtaining such evidence and information, 
and again advised the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date.  Therefore, adequate notice was provided to the 
Veteran.

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The Veteran's service treatment 
records and private treatment records have been obtained and 
considered, and the Veteran has been provided with a VA 
examination in order to ascertain the nature and etiology of 
his bilateral hearing loss and tinnitus.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing medical records that are necessary for a 
fair adjudication of his claims.  The Board acknowledges that 
the Veteran has questioned some of the facts relied upon by 
the VA examiner.  See Veteran's Notice of Disagreement, July 
2007.  However, the primary issue in this appeal is the 
etiology of the Veteran's disabilities, see infra, and the 
Veteran has not argued or shown that the June 2006 VA 
examiner's opinion is inadequate to render a decision in this 
case.  Importantly, he has not identified or submitted a 
medical opinion that contradicts that opinion.  Therefore, 
the medical evidence in the record is sufficient to 
adjudicate the Veteran's claims without further development.

II.  Analysis

The Veteran contends that he sustained acoustic trauma in the 
military when he was consistently exposed to loud noise 
through his training and subsequent work as a Morse code 
intercept operator, as well as through exposure to artillery 
fire.  The Veteran asserts that service connection for his 
current hearing loss and tinnitus is warranted because these 
disabilities are the result of such in-service noise 
exposure.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system (such as sensorineural hearing 
loss), if they manifest to a compensable degree within one 
year after service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  VA regulations do not preclude service 
connection for hearing loss which first met VA's definition 
of disability after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).
 
Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304.  See also Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board must grant service connection where the evidence 
supports the claim or is in relative equipoise, but service 
connection must be denied where the preponderance of the 
evidence is against the claim.  Id. at 55.  

As noted above, the Veteran has reported acoustic trauma due 
to noise exposure in the military from training and work as a 
Morse code intercept operator, as well as from artillery 
fire.  The Veteran's Form DD 214 (Report of Transfer or 
Discharge from the Armed Forces of the United States) 
confirms that he was trained as a communications security 
specialist.  However, there is no documentation in the record 
of exposure to artillery fire.  In addition, the Veteran's 
service treatment records reflect no complaints or diagnoses 
of hearing impairment or tinnitus.  
The Board notes that the Veteran's February 1966 entrance 
examination indicates normal hearing with a borderline mild 
hearing loss at 4000 Hertz in the left ear.  See VA 
Examiner's Report, June 2006.  Service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  The Veteran's entrance 
examination reflects an auditory threshold of 30 decibels at 
the 4000 Hertz level, which translates to 35 decibels in ISO 
units.  While threshold levels above 20 decibels indicate a 
hearing impairment, see Hensley, 5 Vet. App. at 157, VA 
regulations specify that hearing loss is not considered a 
disability unless the auditory threshold is higher than 40 
decibels, or 26 decibels for any three of the frequencies, 
see 38 C.F.R. § 3.385.  Thus, the Veteran did not have a 
hearing loss disability, as defined by VA regulations, when 
he entered active service.  In addition, his February 1970 
separation examination reflects hearing within the normal 
range in both ears, see VA Examiner's Report, June 2006, 
including a threshold of 10 decibels at the 4000 Hertz level 
in ISO units.  The Veteran confirmed upon separation in March 
1970 that there had been no change in his medical condition.  

However, despite the fact that the record is void of 
documentation of in-service noise exposure from artillery 
fire or any evidence of complaints or treatment for tinnitus 
or hearing loss, the Veteran is competent to describe the 
nature and extent of his in-service noise exposure and 
hearing difficulties.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  

Post-service records, including private medical records and a 
VA examination report, demonstrate current diagnoses of 
bilateral sensorineural hearing loss and tinnitus as defined 
under VA regulations.  In December 2005, the Veteran was 
diagnosed by his private audiologist, Ms. Dawson, with normal 
hearing thresholds in the lower frequencies steeply sloping 
to severe sensorineural hearing loss in the higher 
frequencies bilaterally, as well as tinnitus.  The Board 
notes that the record contains an audiogram conducted by Ms. 
Dawson.  However, the Board is precluded from interpreting 
graphical representations of audiometric data.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).

Additionally, in June 2006, a VA examiner diagnosed the 
Veteran with moderately severe sensorineural hearing loss 
bilaterally, as well as tinnitus.  The VA treatment record 
reflects that speech discrimination was recorded as 94 
percent bilaterally, and the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
60
60
65
LEFT
5
10
70
70
70

Based on the foregoing, the Board finds that the contemporary 
medical evidence demonstrates a current bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  In 
addition, although tinnitus is readily observable by 
laypersons and does not require medical expertise to 
establish its existence, see Charles v. Principi, 16 Vet. 
App. 370 (2002), such diagnosis has been confirmed by the 
December 2005 private treatment record and the June 2006 VA 
examination.  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
The record fails to show that the Veteran manifested hearing 
loss to a degree of 10 percent within the one year following 
his service discharge in March 1970.  As such, presumptive 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  While there are current diagnoses of bilateral 
hearing loss and tinnitus in the record and the Veteran is 
competent to describe his in-service noise exposure and 
increased difficulty with hearing and tinnitus over the 
years, the Board finds that there is no competent medical 
evidence linking such disabilities to his active duty 
military service.  

The only medical opinion in the record concerning etiology 
was offered by the VA examiner in June 2006.  Although Dr. 
Dawson concluded in December 2005 that the Veteran's hearing 
loss and tinnitus are consistent with noise exposure, the 
private treatment records do not reflect an opinion as to 
whether such disabilities are related to noise exposure 
during service.  In contrast, the VA examiner opined that it 
was less than likely that the Veteran's hearing loss and 
tinnitus are related to his noise exposure during service 
after reviewing the Veteran's claims file (including service 
treatment records and private treatment records), obtaining a 
complete history of in-service and post-service noise 
exposure, and conducting a complete audiological examination.  
The VA examiner reasoned that, although the Veteran reported 
little occupational and recreational noise exposure through 
hunting, the Veteran's separation examination indicated 
hearing within the normal range bilaterally and he did not 
seek post-service treatment for 35 years.  

The Board notes that the Veteran has asserted that some of 
the facts relied upon by the VA examiner are inaccurate.  
Specifically, he contends that the results of the hearing 
test in his separation examination are inaccurate because the 
test was conducted a month before his actual separation date 
and he believes they indicate an improvement in hearing from 
his entrance examination.  See Notice of Disagreement, July 
2007; Substantive Appeal (VA Form 9), February 2008.  
However, the Veteran is not competent to interpret 
audiometric examination results because such a determination 
requires specialized training.  See Jones v. West, 12 Vet. 
App. 460, 465 (1999).  In addition, his service treatment 
records reflect that he indicated upon separation in March 
1970 that there had been no change in his medical condition.  
The Veteran has further asserted that he did not report 
recreational noise exposure from hunting.  See Notice of 
Disagreement, July 2007.  However,  the VA examiner did not 
rely exclusively on this exposure in making his 
determination.  Accordingly, none of these complaints by the 
Veteran renders the VA examiner's opinion on causation 
inadequate.  

Concerning the Veteran's lack of treatment for many years 
following service, the Board observes that the lack of 
contemporaneous medical records does not, in and of itself, 
render a veteran's lay evidence concerning continuity of 
symptoms after service not credible.  Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (2006).  However, the Board may 
consider the fact that there are no contemporaneous medical 
records and weigh it against such lay evidence.  Id.  If the 
Board concludes that the Veteran's lay evidence is credible 
and ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability 
benefits.  Id.

Here, the evidence of a link between the Veteran's bilateral 
hearing loss and tinnitus and his military service is limited 
to his own statements.  While the Veteran is competent to 
testify as to the symptomatology of an injury or illness, 
such as ringing in the ears or hearing difficulty, he is not 
competent or qualified, as a lay witness, to render an 
opinion concerning medical causation.  Barr, 21 Vet. App. at 
307-08; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones, 12 Vet. App. at 465; Espiritu, 
2 Vet. App. At 494-95.  Because there is no competent 
evidence of a causal nexus between the Veteran's bilateral 
hearing loss or tinnitus and service, he is not entitled to 
service connection for either of those disabilities.  

The Board has considered the applicability of the benefit of 
the doubt doctrine to the instant appeal and concludes that 
the doctrine is not applicable because the preponderance of 
the evidence is against the Veteran's claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5107.  Therefore, his claims must be 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


